11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Richard David Mack,                           * From the 266th District Court
                                                of Erath County,
                                                Trial Court No. CR 12378.

Vs. No. 11-18-00244-CR                        * November 29, 2018

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consist Bailey, C.J.,
                                                Willson, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.